 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARK EASTMAN,                                            Case No.: 21cv655-GPC(KSC)
12                                           Plaintiff,
                                                              ORDER DENYING PLAINTIFF’S
13   v.                                                       MOTION TO PROCEED IN FORMA
                                                              PAUPERIS
14   ANDREW SAUL, Commissioner of
     Social Security,
15                                                            [Dkt. No. 2.]
                                           Defendant.
16
17
            On April 14, 2021, Plaintiff Mark Eastman (“Plaintiff”), with counsel, filed a
18
     Complaint seeking review of the Commissioner’s decision denying his application for
19
     disability insurance benefits and supplemental security income. (Dkt. No. 1.) Plaintiff
20
     also concurrently filed a motion to proceed in forma pauperis (“IFP”). (Dkt. No. 2.)
21
            All proceedings filed with the District Court require a filing fee unless the Court
22
     grants IFP status, waiving the fee of $402. Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th
23
     Cir. 1999); see 28 U.S.C. § 1914(a).1 Under 28 U.S.C. § 1915(a), the Court may waive
24
25
26
27
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52.
28   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14

                                                          1
                                                                                             21cv655-GPC(KSC)
 1   the filing fee if a party demonstrates an inability to pay by submitting an affidavit
 2   reporting all assets of the individual. 28 U.S.C. § 1915(a). The plaintiff must submit an
 3   affidavit demonstrating his inability to pay the filing fee, and the affidavit must include a
 4   complete statement of the plaintiff’s assets. 28 U.S.C. § 1915(a)(1). The facts as to the
 5   affiant's poverty must be stated “with some particularity, definiteness, and certainty.”
 6   United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981).
 7          Here, Plaintiff submitted a declaration reporting that he is not presently employed
 8   and that he has not worked since March 2020. (Dkt. No. 2 at 2.) He receives $732 per
 9   month in disability and receives $10,000 per month on average in an Options Trading
10   Account. (Id.) He has a checking account with a reported balance of $200. (Id.) He
11   owns a 2005 Infiniti G35 vehicle. (Id. at 3.) He has three children, aged 18, 16 and 14
12   that are dependent on him. (Id.) He claims a total of $655 in month living expenses
13   which results in a significant surplus per month. (Id.) Due to Plaintiff’s monthly surplus
14   income, the Court DENIES Plaintiff’s motion to proceed IFP.
15          IT IS SO ORDERED.
16   Dated: May 27, 2021
17
18
19
20
21
22
23
24
25
26
27   (eff. Dec. 1, 2020). The additional $52 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.


                                                         2
                                                                                             21cv655-GPC(KSC)
